Title: To John Adams from Wilhem & Jan Willink, 21 October 1782
From: Willink, Wilhem & Jan (business)
To: Adams, John



Amsterdam 21 8bre 1782
Sir

We shall be glad to hear your Excellencys happy arrival in paris, at my being in the Hague Mr Dumas informed me of the receipt of the 1000 Obligations, whch. I recommended to his care till further disposal.
Said Gentleman informed me he could want some money one time or another whch. he’d be glad to dispose on us together whch. Should be approuved by your Excellency. We beg therefore to know what Sum you are pleased to order to his disposition.

In the meanwhile we have the honour to remain with the most respectfull Consideration Sir Your Excellency’s Most Obedient & Humble Servants
Wilhem & Jan Willink

